UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OFUnited
                                                                            TEXAS States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
HWC Wire f::r Cable Comp.,                      §                                   December 28, 2018
                                                                                     David J. Bradley, Clerk
                                                §
                        Plaintiff,              §
                                                §
versus                                          §
                                                §
Larry Strutton,                                 §
                                                §
                        Defendants.             §


                            Opinion on Summary Judgment

            Larry Strutton signed a personal guarantee that he would be liable to HWC Wire

    f::r Cable Company for any default by his son-in-law or Colorado Wire f::r Cable Co.,
    Inc., a company in which Strutton was the corporate secretary.

            Relying on the gurantee, HWC extended credit to Colorado Wire. Strutton owes

    HWC $152,720.94, plus $18,210.46 in interest. Strutton also owes HWC $28,400.46

    in attorneys' fees, plus court costs.



            Signed on December       2.8 , 2018, at Houston, Texas.



                                                    <3         DJ k
                                                           Lynn N. Hughes
                                                                                             --
                                                      United States DistrictJudge
